ACCEPTED
                                                                                        03-16-00131-CV
                                                                                              13045495
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  10/4/2016 10:53:53 AM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                           NO. 03-16-00131-CV
            _______________________________________________
                                                            FILED IN
                                                     3rd COURT OF APPEALS
                      IN THE COURT OF APPEALS             AUSTIN, TEXAS
                  THIRD JUDICIAL DISTRICT OF TEXAS10/4/2016 10:53:53 AM
                              AT AUSTIN                  JEFFREY D. KYLE
            _______________________________________________ Clerk

                              Mary Louise Serafine,
                                   Appellant

                                         v.

                        Alexander Blunt, Ashley Blunt;
              Scott Lockhart, Austin Drainage and Foundation, LLC
              D/B/A Austin Drainage and Landscape Development;
               Viking Fence Company, Ltd.; and Viking GP, LLC,
                                    Appellees.


APPELLEES’ FIRST JOINT UNOPPOSED MOTION FOR EXTENSION OF
           TIME TO FILE THEIR APPELLEES’ BRIEFS


TO THE HONORABLE THIRD COURT OF APPEALS:
      Appellees Alexander and Ashley Blunt, Scott Lockhart, Austin Drainage and

Foundation, LLC D/B/A/ Austin Drainage and Landscape Development, Viking

Fence Company Ltd., and Viking GP, LLC (“the Appellees”) move pursuant to

Rules 10.5(b) and 38.6(d) of the Texas Rules of Appellate Procedure, and ask that

this Court grant a 37-day extension of time for filing their Appellees’ Briefs, from

October 26, 2016, until December 2, 2016.



                                         1
                     I.    ARGUMENT & AUTHORITIES

      1.     The Court has the authority under Texas Rule of Appellate Procedure

38.6(d) to extend the time to file Appellees’ Briefs. This Motion is filed in

accordance with Texas Rule of Appellate Procedure 10.5(b)(1). No rule provides a

deadline to file this Motion to Extend. See Tex. R. App. P. 38.6(d).

      2.     The Appellees’ Briefs are currently due on October 26, 2016.

      3.     Counsel for the Blunt Appellees needs additional time to prepare the

Blunts’ Brief because, pursuant to a vacation notice previously filed with this

Court and attached hereto as Exhibit 1, counsel is currently out of the country on

pre-paid travel—at the time that Appellant’s Brief has been filed—and will not

return to the office until October 10, 2016.

      4.     Counsel for the Viking Appellees needs additional time to prepare the

Vikings’ brief because Counsel has been and will be occupied with preparing a

brief in Shull v. Westover Crossing (SA) HOA, Inc., et al., No. 04-15-00692-CV,

pending in the Fourth District Court of Appeals at San Antonio, Texas, and

preparing for oral argument in Soledad v. Texas Farm Bureau Mutual Insurance

Co., No. 03-16-00203-CV, pending in the Third Court of Appeals at Austin, Texas.

      5.     Counsel for Appellee Scott Lockhart and Austin Drainage and

Foundation needs an extension of time because Counsel for Scott Lockhart and

Austin Drainage and Foundation will, in the coming weeks, be traveling and

                                          2
preparing for trial in other cases, which will prevent him from devoting sufficient

time to preparing Austin Drainage and Foundation’s brief.

      6.    Additionally, given the large number and complexity of the issues

presented, and the voluminous nature of the record designated by Appellant,

counsel for all Appellees need additional time to review the record and prepare the

Appellees’ Briefs.

      7.    Counsel requests a 37-day extension (rather than a standard 30-day

extension) because the 30th day falls on November 25, 2016, which is the day after

Thanksgiving.    Counsel, therefore, respectfully request an additional week

thereafter, moving the deadline to December 2, 2016.

      8.    The requested extension of Appellees’ Brief deadlines will not

prejudice any party.

      9.    No extensions of time have previously been requested by or granted to

Appellees Alexander and Ashley Blunt, Scott Lockhart, Austin Drainage and

Foundation, or Appellees Viking Fence and Viking GP in this appeal.

      10.   The $10.00 filing fee has been submitted in connection with this

Motion.

                                 II.   PRAYER

      For these reasons, Appellees Alexander and Ashley Blunt, Scott Lockhart,

Austin Drainage and Foundation, LLC D/B/A Austin Drainage and Landscape

                                        3
Development, and Viking Fence Co., Ltd. and Viking GP, LLC respectfully pray,

without any opposition of any party, that this Court grant an extension of time to file

their Appellees’ Briefs from October 26 to December 2, 2016, which is 37 days from

the current deadline.

                                 Respectfully submitted,

                                 MARTENS, TODD, LEONARD, TAYLOR & AHLRICH

                                 By: /s/ Amanda G. Taylor
                                      Amanda Taylor
                                      ataylor@textaxlaw.com
                                      State Bar No. 24045921
                                      301 Congress Ave., Suite 1950
                                      Austin, Texas 78701
                                      Telephone: (512) 542-9898

                                  ATTORNEY FOR APPELLEES ALEXANDER
                                  AND ASHLEY BLUNT

                                  THOMPSON COE COUSINS & IRONS, LLP

                                  By:__/s/ Sara B. Churchin
                                       Wade C. Crosnoe
                                       State Bar No. 00783903
                                       Sara B. Churchin
                                       State Bar No. 24073913
                                       701 Brazos, Suite 1500
                                       Austin, Texas 78701
                                       Telephone: (512) 708-8200
                                       Telecopy: (512) 708-8777
                                       E-Mail: wcrosnoe@thompsoncoe.com
                                       E-Mail: schurchin@thompsoncoe.com



                                          4
                                ATTORNEYS FOR APPELLEES VIKING
                                FENCE COMPANY, LTD. AND VIKING GP,
                                LLC


                                RAYDON & ASSOCIATES, LLC

                                By:__/s/ Ronald M. Raydon
                                     Ronald M. Raydon
                                     1718 Fry Road, Suite 450
                                     Houston, Texas 77084
                                     Telephone: (281) 398-6402
                                     Telecopy: (281) 398-6403
                                     E-Mail: ron@raydonlaw.com

                                COUNSEL FOR APPELLEES SCOTT
                                LOCKHART AND AUSTIN DRAINAGE &
                                FOUNDATION, LLC


                     CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), we certify that
counsel for the Blunt Appellees, the Lockhart/Austin Drainage Appellees and the
Viking Appellees made a reasonable attempt to confer with all counsel about the
merits of Appellees’ Motion. All parties are unopposed.

                                     /s/ Amanda G. Taylor
                                     Amanda G. Taylor

                                     /s/ Sara Berkeley Churchin
                                     Sara Berkeley Churchin

                                     /s/ Ronald M. Raydon
                                     Ronald M. Raydon




                                        5
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Appellees’ First
Unopposed Joint Motion for Extension of Time to File Their Appellees’ Briefs has
been electronically filed and served on counsel below on October 4, 2016. See
Tex. R. App. P. 9.2(c)(1), 9.5(b)(1).

      Mary Louise Serafine, Esq.
      P.O. Box 4342
      Austin, Texas 78765
      mlserafine@gmail.com
      Appellant, Pro Se



                                       /s/ Sara Berkeley Churchin
                                       Sara Berkeley Churchin




                                         6
   EXHIBIT 1
VACATION NOTICE




       7
                                                                                                                 ACCEPTED
                                                                                                             03-16-00131-CV
                                                                                                                   11234617
                                                                                                  THIRD COURT OF APPEALS
                                                                                                             AUSTIN, TEXAS
                                                                                                        6/20/2016 3:19:21 PM
                                                                                                           JEFFREY D. KYLE
                                                                                                                      CLERK
                               MARTENS, TODD, LEONARD, TAYLOR & AHLRICH
                                           A GENERAL PARTNERSHIP
                                        ───────────────────────────────
JAMES F. MARTENS*                       301 CONGRESS AVENUE, SUITE 1950               AMANDA G. TAYLOR‡
KELLI H. TODD                                                                        DANIELLE V. AHLRICH
                                              AUSTIN, TEXAS 78701
LACY L. LEONARD                                                                        KATIE M. WOLTERS
─────────────────                                (512) 542-9898                            ─────────────────
Attorneys at Law                               FAX (512) 542-9899                         Attorneys at Law
─────────────────                                                                          ─────────────────
                                             www.textaxlaw.com
*Board Certified in Tax Law                                                ‡Board Certified in Appellate Law
 Texas Board of Legal Specialization                                      Texas Board of Legal Specialization



                                               June 20, 2016

Via Electronic Filing
Court of Appeals, Third District of Texas
Attn: Jeffrey Kyle, Clerk
Price Daniel Sr. Building
209 West 14th Street, Room 101
Austin, Texas 78701

          Re:        03-16-00131-CV, Mary Louise Serafine, Appellant v. Alexander Blunt;
                     Ashley Blunt; Scott Lockhart; Austin Drainage and Foundation, LLC
                     d/b/a Austin Drainage and Landscape Development; Viking Fence
                     Company, Ltd.; and Viking GP, LLC, Appellees

Dear Mr. Kyle:

          I will be out of the office beginning Monday, September 19, 2016 through Friday,
October 7, 2016, for prepaid travel out of the country. Accordingly, I would appreciate it if you
would not schedule anything relating to this case during the days that I am out of this office.
Thank you for your attention to this matter.
                                Respectfully submitted,

                                MARTENS, TODD, LEONARD, TAYLOR & AHLRICH


                                By:     /s/ Amanda G. Taylor
                                       Amanda G. Taylor
                                       State Bar No. 24045921
                                       301 Congress Ave., Suite 1950
                                       Austin, Texas 78701
                                       Telephone: (512) 542-9898
                                       ataylor@textaxlaw.com

                                ATTORNEY FOR APPELLEES
                                ALEXANDER AND ASHLEY BLUNT

cc:   Via E-service to:

      Mary Louise Serafine (mlserafine@gmail.com)
      Ronald M. Raydon (ron@raydonlaw.com)
      Sara B. Churchin (schurchin@thompsoncoe.com)
      Wade C. Crosnoe (wcrosnoe@thompsoncoe.com)